Citation Nr: 0920753	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  90-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, one of his former spouses, and a church official


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  As set forth above on the cover page 
of this decision, the Veteran's claim is now in the 
jurisdiction of the RO in Cleveland, Ohio.

In March 1993, the Veteran testified at a Board hearing held 
at the RO.  In a November 1995 letter, the Veteran was 
advised that he was entitled to an additional Board hearing, 
as the Veterans Law Judge who had conducted the March 1993 
hearing was no longer employed by the Board.  38 U.S.C.A. § 
7107(c).  The Veteran declined the opportunity to participate 
in another Board hearing.

In March 1991, February 1992, May 1993, and December 1995, 
the Board remanded the matter to the RO for due process 
considerations and additional evidentiary development.  In 
October 1996, the Board referred the case to the VA Office of 
Inspector General (IG) for an opinion concerning the 
authenticity of certain documents submitted by the Veteran in 
support of his claim.  A report from the IG, dated in March 
1997, was received by the Board and was made available to the 
Veteran and his representative for review and an opportunity 
to submit any additional evidence or argument.

Thereafter, in a September 1997 decision, the Board denied 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 1999, while the matter was 
pending before the Court, the Veteran's then-attorney and a 
representative of VA's Office of General Counsel filed a 
joint motion for remand.  In an April 1999 order, the Court 
granted the motion, vacated the Board's September 1997 
decision denying service connection for PTSD, and remanded 
the matter to the Board for readjudication.

After reconsidering the Veteran's claim, in a September 2000 
decision, the Board again denied service connection for PTSD.  
The Veteran again appealed the Board's decision to the Court.  
While the matter was pending before the Court, in February 
2001, a representative of VA's Office of General Counsel 
filed an unopposed motion for remand, in light of the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
a May 2001 order, the Court granted the motion, vacated the 
Board's September 2000 decision denying service connection 
for PTSD, and remanded the matter to the Board for 
readjudication.

In October 2003 and June 2005, the Board remanded the matter 
to the RO for additional evidentiary development and due 
process considerations.  

In August 2007, the Board again denied the claim of 
entitlement to service connection for PTSD.  The Veteran 
appealed this decision to the Court.  In August 2008, while 
the matter was pending before the Court, the Veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a joint motion for remand.  In an August 2008 
order, the Court granted the motion, vacated the Board's 
August 2007 decision denying service connection for PTSD, and 
remanded the matter to the Board for readjudication.  

The Board notes that in September 2002, the Veteran raised a 
claim of service connection for a pulmonary disorder. In 
addition, in April 2007 written arguments, the Veteran's 
representative indicated that the Veteran had implicitly 
raised a claim of service connection for a psychiatric 
disorder, other than PTSD.  The claim of service connection 
for a psychiatric disorder is separate from the pending 
appeal regarding the claim of service connection for PTSD.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  These 
matters are therefore referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  



REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Veteran has provided numerous statements as to the 
underlying military stressors which he opines resulted in 
PTSD.  A review of the claims files demonstrates that, of the 
numerous stressors reported, only three of them have been 
independently verified and are not directly contradicted by 
inconsistent statements or other evidence from the Veteran or 
contradicted by other objective evidence of record.  

The three stressors which have been corroborated consist of 
the following:

1)  It has been confirmed that a soldier 
was the victim of a "fragging" at Phu 
Bain in December 1969 resulting in the 
victim being wounded.  The majority of 
the Veteran's statements indicate that he 
did not witness the fragging but he 
reported on one occasion that he 
witnessed the victim being treated for 
the wounds.  There is no evidence to 
contradict his allegation that he 
witnessed the victim of an attack 
receiving treatment for his wounds (but 
the extent of the wounds are unknown).

2)  It has been confirmed that a soldier, 
R.A.P. died on May [redacted], 1970 in a 
helicopter incident.  The Veteran was 
informed of the death after the fact and 
did not witness the actual incident.  The 
extent of the Veteran's relationship with 
R.A.P. is to be assumed to be an 
acquaintance.  See May 17, 1970 diary 
except where Veteran wrote of R.A.P.'s 
death.  

3)  It has been confirmed that the 
military base where the Veteran was 
stationed was subjected to a mortar 
attack on August 2, 1970.  The allegation 
that the Veteran was wounded during the 
attack has not been confirmed and should 
not be considered.  

The Veteran has not been afforded a VA examination to 
determine if he currently has PTSD as a result of a confirmed 
stressor.  The Board finds that the Veteran should be 
afforded such an examination.  

38 C.F.R. § 4.125(a) cited above, refers to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS- IV) as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

In the case before the Board, the Veteran has submitted 
copies of a personal diary and also copies of letters home 
which were produced while he was on active duty and during 
the time when the alleged stressors occurred.  Some of the 
diary entries directly address the stressors above or 
reference, in general, the Veteran's thoughts regarding 
combat events occurring during the time period.  This 
evidence should be reviewed to determine if there is 
contemporaneous evidence of record documenting the Veteran's 
response to the three reported stressors which involved 
intense fear, helplessness, or horror.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
covering the period from April 2006 to 
the present, should be obtained.

2.  The record should be reviewed and a 
report made concerning any 
contemporaneous evidence found 
documenting the Veteran's response to the 
three reported stressors noted above 
which involved intense fear, 
helplessness, or horror.  This records 
review must specifically include diary 
entries of the Veteran created during 
service.

3.  Schedule the Veteran for a VA PTSD 
examination.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  All necessary tests 
and studies should be accomplished.  
Inform the examiner of the three verified 
stressors set out above, as well as the 
records review report concerning the 
Veteran's response to the three 
stressors.  The examiner must review the 
copies of the Veteran's in-service diary 
and his letters home which are found in 
Volume 1 of the claims files.  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed event 
or events that are considered stressors 
supporting the diagnosis.  Any issues as 
to the Veteran's credibility should be 
addressed.  

4.  Thereafter, review the claims file 
and determine if service connection is 
warranted for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and the 


Veteran's representative should be 
provided with a supplemental statement of 
the case.  After the Veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

